DETAILED ACTION
Amendment submitted July 21, 2021 has been considered by examiner. Claims 1-6 and 8-10 are pending. 



ALLOWANCE
Claims 1-6 and 8-10 are allowed over the prior art made of record.
The relevant prior art of record does not disclose, teach or suggest the claimed invention (in combination with all other features in the claims) with respect to Independent Claims 1, 9 and 10:
“extracting, from the plurality of first words extracted from the search query, one or more third words whose Inverse Document Frequency (IDF) is equal to or greater than a predetermined threshold value, from the plurality of second words extracted from the first search result obtained by using the search query, from the plurality of first words and extracting one or more fourth words whose IDF is equal to or greater than the predetermined threshold value; selecting one or more words from among the one or more fourth words extracted from the plurality of second words included in the first search result, the one or more words having lower similarity to each of the one or more third words extracted from the plurality of first words included in the search query; obtaining a second search result by using the selected one or more words, the second search result being a document including at least a word matching any one of the selected one or more words; and outputting information corresponding to the second search result.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shakeri et al (2016/0189034) describes at least extracting terms from a document;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX GOFMAN/Primary Examiner, Art Unit 2163